REQUESTED BY: Dear Senator Wesely:
You have asked us for our opinion as to whether LB 161 violates Article III, section 14, of the Nebraska Constitution by containing more than one subject. We conclude that it does not.
The title to the bill describes it as an act relating to older Nebraskans, to adopt the Older Nebraskans Act, to create the Administrative Advisory Committee for Older Nebraskans, and to provide for its membership and duties, and to change the retirement age.
The first section of the bill sets out certain rights the Legislature deems older Nebraskans are entitled to, including adequate income, the best possible health, suitable housing, opportunity for employment without discrimination because of age, retirement in health, honor, and dignity, pursuit of meaningful activity, efficient community services, including access to low-cost transportation, and freedom and independence in planning and managing their own lives.
Not all of the matters referred to in section 1 are dealt with directly in the rest of the bill, nor, for that matter, in the little to the bill, but this, we believe, has no significance. Section 1 is merely an expression of the feelings of the Legislature, and has no legal effect.
Section 2 amends section 48-1003, R.R.S. 1943, a part of the Act Prohibiting Unjust Discrimination in Employment Because of Age, sections 48-1001 to 48-1009, R.R.S. 1943. The act now prohibits discrimination because of age of persons between the ages of 40 and 65 years. LB 161 would amend section 48-1003 to raise the upper limit to 70 years.
Section 3 of the bill would amend section 84-1317, R.R.S. 1943, a part of the State Employees Retirement Act, by removing the provision providing for mandatory retirement of state employees because of age.
Sections 4 through 8 of the bill create the Administrative Advisory Committee for Older Nebraskans, and provides for its composition. Section 5 provides that the committee shall prepare an annual comprehensive plan for aging services on a statewide basis, to be presented to the Governor no later than January 1 of each year.
We see no problems at all with the bill, so far as any conflict with the provision of Article III, section 14, requiring a bill to contain only one subject is concerned. All of the provisions deal with problems of older citizens in this state. The Nebraska Supreme Court has been very liberal in construing what may be included in `one subject.' As a matter of fact, there appears to have been no case in which the court has held an act void as containing more than one subject. The purpose of the act appears to be to alleviate problems older Nebraskans may have. One of these is in the area of employment, with which the bill deals directly. Other areas, apparently, will be dealt with by the committee in its reports to the Governor. We are confident the court would hold this to be only one subject.